Dismissed and Memorandum Opinion filed March 4, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00189-CR
____________
 
RICHARD MORENO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause No. 1097436
 

 
M E M O R
A N D U M   O P I N I O N
Appellant was convicted of aggravated sexual assault of a
child and filed this appeal.  Subsequently, the trial court granted appellant’s
motion for new trial.
Generally, we only have jurisdiction to consider an appeal by
a criminal defendant when there has been a final judgment of conviction.  See
Workman v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown
v. State, 915 S.W.2d 160, 161 (Tex. App. – Fort Worth 1996, no pet.). 
Because appellant has been granted a new trial, there is no final conviction to
appeal.
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
 
Panel consists of Justices
Frost, Boyce, and Sullivan.
Do Not Publish C Tex. R. App. P. 47.2(b).